NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
TUWANA ANTHONY,
Petition.er,
V.
DEPARTMENT OF THE TREASURY,
Respon,den.t.
2011-314-5 _
Petition for review of the Merit Systems Protection
Board in case no. CH0752080323-I-4.
ON MOTION
ORDER
Tuwana J. Anthony moves for reconsideration of the
court’s order dated October 5, 2011 dismissing her petiton
for review for failure to file a brief The court notes that
Anthony submitted a nonconforming brief with her mo-
tion for reconsideration
Upon consideration thereof,
IT IS ORDERED THATZ

ANTHONY V. TREASURY 2
The motion will be g'ranted, the mandate will be re-
called, the dismissal order will be Vacated, and the peti-
tion for review will be reinstated if, within 30 days of the
date of filing of this order, Anthony files 12 copies of her
corrected brief containing the previously omitted re-
quirements of a blue cover, the nature of proceedings, a
certificate of interest, the statement of related cases, the
table of authorities and a proportionally spaced face of 14
point or larger that must include serifs.
FoR THE CoURT
DEC 97 2911 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
ccc Thomas E. Marsha1l, Esq.
Cameron Cohick, Esq. .F5g_Eg
s21
DEC 0 7 2811
.IAN HORBALY
CLERK
ll COURT F APPEALS FOR
THE FEDERAL ClRCUlT